Citation Nr: 0520910	
Decision Date: 08/03/05    Archive Date: 08/17/05	

DOCKET NO.  03-23 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a fungus infection 
of the feet.   

2.  Entitlement to an increased (initial) rating for malaria, 
now rated 0 percent   

3.  Entitlement to an increased rating for a gunshot wound 
scar of the left shoulder, now rated 0 percent.   

4.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2004).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1969 to August 
1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that awarded service connection and a 0 percent 
rating for malaria, that denied a claim for an increased 
(compensable) rating for a service-connected gunshot wound 
scar of the left shoulder, that denied service connection for 
fungus infection of the feet, and that denied a claim for a 
10 percent rating based on multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324.  The veteran 
testified before the Board at a hearing held at the RO in 
March 2005.

In November 2002, the veteran raised a claim for service 
connection for hypertension and a heart disorder.  This is 
referred to the RO for its consideration, as appropriate.  

The claim for an increased (initial) compensable rating for 
service-connected residuals of malaria is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran when further action is required of 
him.  


FINDINGS OF FACT

1.  All notices and assistance to the veteran regarding the 
claims not being remanded in the present decision have been 
provided, and all evidence needed for disposition of these 
claims has been obtained.

2.  The veteran does not have a fungus infection of the feet 
that is related to active service.

3.  The veteran's service-connected gunshot wound scar of the 
left shoulder is manifested by a scar that is 1.5" x 1" and 
is superficial, nontender, not adherent to underlying 
structures, without ulceration, elevation or depression or 
underlying tissue loss, inflammation, edema, or keloid 
formation; there is no limitation of function and no scar 
visible.  

4.  The assignment of a 10 percent rating for a service-
connected disability (the gunshot wound scar of the left 
shoulder) renders the claim for a 10 percent evaluation under 
38 C.F.R. § 3.324 moot.  


CONCLUSIONS OF LAW

1.  A fungus infection of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  The criteria for a 10 percent rating for the service-
connected gunshot wound scar of the left shoulder have been 
met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes (DCs) 7804, 7805 (2004).

3.  The claim for a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities is dismissed as 
moot.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.324 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for fungus infection of the feet

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).  

Service medical records are silent for complaint, finding, or 
treatment with respect to any fungus infection of the 
veteran's feet.  The reports of his July 1973 service 
separation examination and medical history completed in 
conjunction therewith reflect that the veteran reported that 
he had no foot problems and no skin diseases.  The report of 
the examination reflects that his skin was normal.  

The report of the veteran's separation from service, DD Form 
214, relating to a period of service from October 1969 to 
July 1971, reflects that he had received light weapons 
infantry training, the Combat Infantryman Badge, and a Purple 
Heart.  

At the March 2005 hearing before the Board, the veteran 
testified that he was treated by medics in service for foot 
conditions.  

In light of the veteran's combat service, the Board concludes 
that the veteran's testimony with respect to receiving 
treatment related to foot complaints during his active 
service is consistent with his conditions of service.  See 
38 U.S.C.A. § 1154(b).  Therefore, the Board concludes that 
his testimony is sufficient to support the conclusion that he 
experienced foot conditions during his active service.  
However, the Board must also examine the post-service 
evidence.  

The report of an April 1974 VA examination soon after service 
does not reflect any complaint, finding, or treatment with 
respect to the veteran's feet.  Indeed, the veteran's skin 
was normal on examination, and there was no diagnosis of a 
foot condition.  

VA treatment records, dated in April and June 2002, reflect 
that the veteran was seen with complaints relating to his 
feet.  In April he complained of blisters that cleared up 
with alcohol and powder.  The assessment was feet within 
normal limits.  In June he complained of a history of 
recurrent blisters for years.  The assessment included tinea 
pedis with bullae that had now resolved.  

The veteran has testified that he has a current foot 
condition that is related to his active service.  However, as 
a lay person, he is not qualified to furnish medical opinions 
or diagnoses, as such matters require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's statements and testimony are not 
probative in determining any current diagnosis or etiology 
for any current diagnosis.  

There is no competent medical evidence indicating that the 
veteran had any chronic fungus infection of his feet during 
service.  While the veteran had complaints relating to his 
feet and was treated for those complaints during service, at 
the time of his service separation examination he reported 
that he did not have any foot or skin problems and service 
examination indicated that his skin was normal.  Further, the 
report of an April 1974 VA examination reflects that his skin 
was normal and does not indicate any complaints relating to 
his feet.  Finally, current medical evidence indicates that 
the veteran has tinea pedis on his feet, but does not relate 
in any way the current findings to the veteran's active 
service.  

On the basis of the above analysis, there is no competent 
medical evidence indicating that the veteran had a chronic 
skin disorder of his feet during service or that any current 
skin disorder of the feet is related to active service.  
Rather, the competent medical evidence indicates that the 
veteran did not have a chronic skin disorder of his feet 
during service or immediately after service.  Therefore, a 
preponderance of the evidence is against the claim for 
service connection for a fungus infection of the feet.  

II.  Increased (compensable) rating for gunshot wound scar of 
the left shoulder

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Although the veteran's report of separation reflects that he 
received a Purple Heart, service medical records are silent 
for complaint, finding, or treatment with respect to a 
gunshot wound of the left shoulder.  The veteran's report of 
medical history, completed in July 1973, reflects that he 
reported a painful or trick shoulder, and the report of his 
July 1973 service separation examination reflects that he had 
a scar of the left axilla.  

The report of an April 1974 VA examination reflects that the 
veteran reported a shell fragment wound of the left shoulder.  
He indicated that it had been sutured with subsequent 
infection and reopening.  The veteran complained of shoulder 
pain.  On examination, there was a 1-inch nontender scar of 
the left anterior chest wall.  There was no tenderness of the 
shoulder and range of motion was normal.  There was no 
atrophy of the shoulder.  The diagnosis included shell 
fragment wound of the left shoulder.  

The report of a November 2002 VA examination reflects that 
the veteran reported pain every now and then in the left 
anterior chest.  On examination, the scar was 1.5" x 1" on 
the anterior axillary line of the third intercostal space on 
the left side of the chest.  The scar was the same color as 
the rest of the skin.  The scar was superficial, nontender, 
nonadherent to underlying structures, smooth, and there was 
no ulceration or breakdown of the skin.  There was no 
elevation or depression of the scar and no underlying tissue 
loss.  There was no inflammation, edema, or keloid formation.  
There was minimal disfigurement and no visible scar on the 
left shoulder.  There was no limitation of function by the 
scar.  The diagnosis included scar on the left anterior chest 
wall.  

The veteran's service-connected gunshot wound scar of the 
left shoulder has been evaluated under the provisions of 
Diagnostic Code (DC) 7804 of the Rating Schedule.  Prior to 
August 30, 2002, DC 7804 provided that scars that were 
superficial, tender and painful on objective demonstration, 
warranted a 10 percent evaluation.  From August 30, 2002, 
DC 7804 provides that scars that are superficial, painful on 
examination, warrant a 10 percent evaluation.  A note to 
DC 7804, in effect from August 30, 2002, provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

Since the November 2002 VA examination indicates that the 
veteran's scar is superficial, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
veteran's gunshot wound scar of the left shoulder more nearly 
approximates the criteria for a 10 percent evaluation under 
DC 7804 in effect either prior to or from August 30, 2002.  
In resolving all doubt in the veteran's behalf, a 10 percent 
evaluation for gunshot wound scar of the left shoulder is 
granted.  

DC 7805 of the Rating Schedule, in effect prior to and from 
August 30, 2002, provides that scars may be rated on 
limitation of function of the part affected.  Although the 
veteran has offered testimony that he has trouble lifting 
heavier objects and working in his employment, the Board 
concludes that he, as a lay person, is not qualified to 
associate symptoms he experiences with any particular 
disability as causation.  See Espiritu, supra.  Therefore, 
his testimony and statements with respect to what he believes 
is caused by his service-connected gunshot wound scar of the 
left shoulder will not be accorded any probative weight.  All 
of the competent medical evidence indicates that the 
veteran's gunshot wound scar of the left shoulder does not 
limit the function of any part.  Therefore, a preponderance 
of the evidence is against a higher evaluation under DC 7805 
even with consideration of the provision of 38 C.F.R. §§ 4.40 
and 4.45 (2004), because a preponderance of the evidence is 
against a finding that there is any limitation of function of 
any part that is the result of the veteran's 
service-connected gunshot wound scar of the left shoulder.  

Further, a preponderance of the evidence is against an 
evaluation greater than 10 percent under any other possible 
applicable diagnostic code, including DC 7801 of the Rating 
Schedule in effect from August 30, 2002, because the 
veteran's scar measures less than 6 square inches.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than the 10 percent granted herein.  

III.  Entitlement to 10 percent rating under 38 C.F.R. 
§ 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2004).  

In light of the Board's decision herein granting a 10 percent 
evaluation for the veteran's gunshot wound scar of the left 
shoulder, the veteran's service-connected disabilities are no 
longer all noncompensable in degree.  Therefore, there is no 
legal basis on which his claim for a 10 percent rating based 
on multiple noncompensable service-connected disabilities can 
be granted.  Since the law and not the evidence is 
dispositive with respect to this issue, the appeal with 
respect to the issue of entitlement to a 10 percent rating 
based on multiple noncompensable service-connected 
disabilities is now without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Board will dismiss the 
appeal of this issue, since it is now moot in light of the 
award of a 10 percent rating for a service-connected 
disability.  

IV.  Veterans Claims Assistance Act

The Board has also considered if VA has satisfied all 
attendant obligations to notify and assist the veteran.  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), has held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran's claim was 
received in June 2001.  He was provided a VCAA notice in 
October 2002, and his claim was adjudicated in November 2002.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

The October 2002 letter to the veteran informed him of 
information and evidence necessary to substantiate his claim, 
as well as the information and evidence that VA would seek to 
provide and information and evidence that the claimant was 
expected to provide.  He was also informed that he should 
submit the information describing the additional evidence or 
the evidence itself, effectively telling him that he should 
provide any evidence in his possession that pertained to the 
claim.  The June 2003 statement of the case also informed the 
veteran of the governing laws and regulations as well as the 
evidence upon which the decision was made, and provided the 
veteran with VCAA implementing regulations.  

Here, the Board finds that the veteran was properly provided 
the VCAA notice, and that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  

With respect to the VA's duty to assist, the veteran has been 
afforded an examination with respect to the increased rating 
claim finally decided herein.  He has not been afforded an 
examination with respect to the service connection claim.  In 
this regard, with consideration of accepting the veteran's 
testimony as evidence that the veteran experienced complaints 
with respect to the skin on his feet during service, and 
there is competent medical evidence that the veteran has 
tinea pedis, but there is no competent evidence which 
indicates that the current claimed skin disorder of the feet 
may be associated with the established complaints during 
service.  Therefore, an examination with respect to the claim 
for service connection of fungus infection of the feet is not 
required.  38 C.F.R. § 3.159(c)(4) (2004).  The veteran has 
been afforded a personal hearing and VA treatment records, 
relating to the issues decided herein, have been obtained.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant with respect to the issues finally 
decided herein.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis at 430 (remands that would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefits flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Service connection for a fungus infection of the feet is 
denied.  

An increased rating of 10 percent, but not greater, for a 
gunshot wound scar of the left shoulder is granted.  

A claim for a 10 percent rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is dismissed as moot.  


REMAND

At the March 2005 Board hearing, the veteran testified that 
he had received a blood test and physical examination for 
malaria in November or December 2004 at the VA Medical Center 
in Detroit.  The record does not indicate that an attempt has 
been made to obtain these records.  

In light of the above, the appeal is REMANDED for the 
following:  

1.  Please contact the VA Medical Center 
in Detroit and request copies of all 
records relating to treatment of the 
veteran from June 2002 until the present, 
specifically including any records 
relating to testing or treatment of the 
veteran for malaria in November or 
December 2004.  

2.  Thereafter, readjudicate the claim 
for a compensable (initial) rating for 
service-connected residuals of malaria.  
If the RO's decision is adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
its review, as appropriate.  

The Board expresses no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat this claim expeditiously.  Claims that are remanded by 
the Board or by the Court must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


